 1
     THE LAW OFFICES OF C.R. HYDE, PLC
 2   ATTORNEY AT LAW
     2810 N. SWAN RD., SUITE 160
 3
     TUCSON, ARIZONA 85712
 4   TELEPHONE: (520) 270-1110
     SBA # 22512
 5   Attorney for Debtor
 6

 7                               UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF ARIZONA
 8

 9
       In re:                                            In Proceedings under Chapter 11
10
                                                         Case No. 4:19-bk-15701-BMW
11
       THE CHAMBERS OF TUCSON MALL,
12     LLC.,                                             CERTIFICATE OF SERVICE
                                                         [ Related to Docket Nos. 11 and 19]
13                                   Debtor.
14

15

16

17    I, Charles R. Hyde, state as follows:

18
                1. I, attorney of record in this matter, am authorized to make this certification as
19

20   evidence of service I am a citizen of the United States over the age of eighteen years,
21   and am otherwise competent to testify to the facts
22
      stated below.
23

24              2. I make this Certificate to satisfy the requirements of Rule 4001(d), Federal
25
                   Rules of Bankruptcy Procedure, and the local rules as evidence of service of
26
                   the Notice of Hearing on Debtor’s Motion for Authority to Use of Cash
27

28




     Case 4:19-bk-15701-BMW           Doc 42 Filed 01/08/20 Entered 01/08/20 15:55:38             Desc
                                      Main Document    Page 1 of 4
 1
                  Collateral from December 19, 2019 through March 31, 2020 and Notice of
 2

 3                Continued Hearing on Debtor’s Motion for Entry of and Order Authorizing

 4                Debtor’s Payment of Prepetition Payroll Obligations(“Notice of Hearing”)
 5
                  and Amended Affidavit in Support of Debtor’s Application to Pay Prepetition
 6
                  Wages and Motion for Authority to Use Cash Collateral from December 14,
 7

 8                2019 through February 29, 2020 (“Amended Affidavit”) dated January 8,
 9
                  2020 upon the parties named below.
10
             3. On January 8, 2020, copies of the Notice of Hearing and the Amended
11
      Affidavit in this action were served by first-class mail or electronic mail on the
12
      following
13

14    parties:

15   U.S. Trustee
16   OFFICE OF THE U.S. TRUSTEE
     230 N. First Avenue, Suite 204
17   Phoenix, AZ 85003
     Lorraine.T.Korklan@usdoj.gov
18
     Patty Chan
19
     Trial Attorney
20   230 N. First Ave., Suite 204
     Phoenix, Arizona 85003-1706
21   Patty.Chan@usdoj.gov
22
     Kristen N. Pate
23   Brookfield Property REIT, Inc.
     350 N. Orleans Street, Suite 300
24   Chicago, IL 60654-1607
     bk@brookfieldpropertiesretail.com
25

26
     Jonathan M. Saffer
     Rusing Lopez & Lizardi, P.L.L.C.
27   6363 North Swan Road, Suite 151

28




     Case 4:19-bk-15701-BMW         Doc 42 Filed 01/08/20 Entered 01/08/20 15:55:38        Desc
                                    Main Document    Page 2 of 4
 1
     Tucson, Arizona 85718
 2   JSaffer@rllaz.com
     Attorney for Galileo Construction, LLC
 3

 4   Gerald Giordano
     Giordano & Heckele, PLLC
 5   Rillito Crossing Corporate Center
     4007 E Paradise Falls Drive
 6
     Suite 212
 7   Tucson, Arizona 85712
     jerry@reallawtucson.com
 8
     Debbie Galpine
 9   2070 West Fort
10
     Lowell Road
     Tucson, AZ 85705
11
     Jody A. Corrales, Esq.
12   2525 E. Broadway Blvd., Suite 200
     Tucson AZ 85716-0000
13
     jcorrales@dmyl.com
14   Attorney for Tim Stoner

15   Beverly Lang
     3044 Ginn Point Road SE
16   Owens Cross Roads, AL 35763
17
     beverly@dbs-hsv.com

18   Itria Ventures, LLC
     1000 N. West St. #1200
19   Wilmington, DE 19801
20
     Isaac M. Gabriel
21   Partner
     Quarles & Brady LLP
22   One Renaissance Square
     Two North Central Avenue
23
     Phoenix, Arizona 85004-2391
24   Isaac.Gabriel@quarles.com

25   Tierra Noble, LLC
     336 South Calle Madrid
26   Tucson, AZ 85711
27

28




     Case 4:19-bk-15701-BMW        Doc 42 Filed 01/08/20 Entered 01/08/20 15:55:38   Desc
                                   Main Document    Page 3 of 4
 1
     City of Tucson
 2   PO Box 27210
     Tucson, Arizona 85726-7210
 3
     stacy.stauffer@tucsonaz.gov
 4   Terri.Lawrence@tucsonaz.gov

 5   and all interested parties listed on the master mailing list attached hereto.
 6
            4. I declare under penalty of perjury that the foregoing is true and correct.
 7

 8    EXECUTED this 8th day of January 2020.

 9
                                                         The Law Offices of C.R. Hyde, PLC
10

11                                                         /s/ C.R. Hyde__________________
                                                         Charles R. Hyde, Attorney for Debtor
12

13
      ORIGINAL of the foregoing electronically filed
      this 8th day of January, 2020, with:
14

15   CLERK, UNITES STATES BANKRUPTCY COURT
16   District of Arizona
     https://ecf.azb.uscourts.gov
17

18

19

20

21

22

23

24

25

26

27

28




     Case 4:19-bk-15701-BMW           Doc 42 Filed 01/08/20 Entered 01/08/20 15:55:38           Desc
                                      Main Document    Page 4 of 4
